,IGINAL                                                  09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                   Case Number: OP 22-0505


                                         OP 22-0505
                                                                         r
                                                                                l   am 'Amu eSal


 CARL H. YETMAN,
                                                                             SEP 2 7 2022
                                                                        Bovven Greenwood
              Petitioner,                                             Clerk of Supreme Court
                                                                         State or Montana


       v.
                                                                      ORDER
 PETE BLUDWORTH, Warden,
 Crossroads Correctional Center,

              Respondent.



       Carl H. Yetman petitions this Court for habeas corpus relief, "because of the
restitution that the County of [Ravalli] and the State of Montana [are] trying to make [him]
pay." Yetman argues that with his life sentence and no possibility of parole, it is
"impossible" to pay. He contends that according to Montana case law and statutes, he
should not have to pay. Yetman concludes that "the courts" now owe him over ten
thousand dollars for what he has paid already with interest.
       On July 5, 2005, the Ravalli County District Court accepted Yetman's no contest
plea to deliberate homicide. On September 1, 2005, the District Court sentenced Yetman
to the Montana State Prison "for the rest of his natural life, with no possibility of parole."
(Emphasis in original).
       In its written judgment, the court specifically stated that:
       The Court directs an accounting be made of Defendant's assets and filed by
       his counsel. None of the Defendant's assets shall be sold, transferred or
       conveyed in any manner until this Court has been able to determine if
       Defendant has monies in his estate sufficient to repay, in whole or in part,
       the cost of his court-appointed attorneys, or any liens or medical expenses
       related to the victim, surcharges assessed, and Crime Victim's Compensation
       services which include $2,626.00 for funeral services and $12.00 for mental
       health treatment of Edna Cole.

The court determined that Yetman also should pay $5,880.00 for the costs of the public
defender or court-appointed counsel. Yetman did not appeal.
      Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration to determine its illegality. Section 46-22-101(1), MCA.
Yetman has not demonstrated a facially invalid sentence. The District Court determined
that he was able to pay the funeral costs and his counsel's fees and directed an accounting
of assets for that purpose in 2005. See §§ 46-18-231(3), MCA (2003) (for fines); 46-18-
232(2), MCA (2003) (for costs if able to pay), and 46-18-244(1), MCA (2003) (amount of
restitution). Yetman did not challenge the court's sentence in a timely appeal, and he is
precluded from raising this issue through a writ petition more than seventeen years later.
Section 46-22-101(2), MCA. Yetman's challenge to his restitution, including costs, cannot
be addressed in a habeas corpus proceeding. State v. Wright, 2001 MT 282, 1 36-37, 307
Mont. 349, 42 P.2d 753.
      IT IS THEREFORE ORDERED that Yetman's Petition for Writ of Habeas Corpus
is DENIED and DISMISSED.
      The Clerk is directed to provide this Order to counsel of record and to Carl H.
Yetman personally.      Lt...
      DATED this     z-3,   day of September, 2022.



                                                                                Chief Justice
                                                         sifo.......--&-
                                                                                          -
                                                                                              --,
                                                      LA,..74. / .1                                 .44
                                                                                                      3:




                                                                           ;.----:40--•
                                                                             -                        ;..e......_____.
                                                                                    Justices

                                             2